DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 8, 10-11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (CN 101916383 in file) in view of Krishnamoorthy et al (US 2016/0306535).
Regarding claim 1, Zhu discloses an object tracking method applied to an image capturing system which includes at least two cameras having image capturing areas at least partially overlapped (Figs.1-2 at least two cameras capturing overlapping areas), the object tracking method comprising: 
obtaining images captured by the at least two cameras, respectively (Description line 55 multiple cameras at different position take picture of vehicle in motion); and 
respectively identifying objects in the images captured by the at least two cameras (Description lines 56-57 detecting and locating vehicle in input video frames to obtain vehicle position and scale information); 
obtaining a feature value of each object, and calculating a position of each object in each image 
when there are two objects, which are respectively in the images captured by the at least two cameras and have an overall difference value being less than a threshold, counting the two objects as an identical object (Description lines 58-61, 236, 282-287 calculating similarity based on vehicle matching similarity threshold T3 and Hausdorff distance); 
wherein the overall difference value is a value determined according to a feature difference value and a position difference value of the two objects (Description lines 60-62 matching visual features of vehicles in different cameras 145-146 histogram and gradient 
Zhu does not explicitly disclose utilizing global coordinate.
However, Krishnamoorthy teaches global coordinate system used to detect coordinate of an object to a coordinate of the object on a global coordinate system (¶30 upon determining that a vehicle is moving and captured in multiple cameras, the system converts pixel coordinates of the vehicle to global coordinate).
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu to incorporate the teachings of Krishnamoorthy and provide the advantage and capability of being able to monitor traffic based on vehicle tracking (¶30).

Regarding claim 3, Zhu in view of Krishnamoorthy teaches wherein the calculating a position of each object in each image in a global coordinate system, includes: 
calculating coordinates of each object in each image, respectively (¶25 analyzing the captured images to provide pixel coordinate of vehicles); 
obtaining a conversion homography matrix of coordinates in each image and coordinates in the global coordinate system (¶59 performing homography matrix conversion to determine the corresponding global coordinates of pixel coordinates of the vehicles includes obtaining conversion homography matrix in each iamges);  
- 24 -converting the coordinates of each object in each image into coordinates in the global coordinate system through the conversion homography matrix, and taking the coordinates in the global coordinate system as the position of the each object in the global coordinate system (¶59 

Regarding claim 4, Zhu in view of Krishnamoorthy teaches wherein after the obtaining a feature value of each object, and calculating a position of each object in each image in a global coordinate system, the method further includes: 
calculating a weighted average value of a feature difference value and a position difference value of any two objects as an overall difference value of the any two objects (Zhu: Description: lines 155-156, 264 weighing matching results from histograms with different weights; Krishnamoorthy: ¶53 determining the difference between vehicle in first and second images). Motivation to combine is the same as it was in claim 1.

Regarding claims 8 and 10-11, apparatus claims 8 and 10-11 is drawn to the apparatus corresponding to the method of using same as claimed in claims 1 and 3-4. Therefore apparatus claims 8 and 10-11 corresponds to method claims 1 and 3-4, and is rejected for the same reasons of anticipation/obviousness as used above. Claims 8 and 10-11 however also recite the following limitations: circuit (Krishnamoorthy: ¶113 ASIC). Motivation to combine is the same as it was in claim 1.

Regarding claims 15-16, claims 15-16 have limitations similar to those treated in the above rejection of claim 1, and are met by the references as discussed above. Claims 15-16 however also recite the following limitations:
.

Allowable Subject Matter
Claims 2, 5-7, and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693.  The examiner can normally be reached on 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/               Examiner, Art Unit 2486